Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 01, 2021

The Court of Appeals hereby passes the following order:

A22D0099. MAX WILDER v. THE STATE.

      After a jury trial, Max Wilder was convicted in 2018 of two counts of
aggravated assault and three counts of cruelty to children in the third degree. On
January 13, 2020, the trial court denied Wilder’s motion for new trial. Over a year
later, on September 2, 2021, Wilder filed the instant application for a discretionary
appeal.1 As a general rule, criminal defendants are afforded an appeal as a matter of
right and therefore no application is necessary. See OCGA § 5-6-34 (a) (1). In this
case, however, we lack jurisdiction to consider Wilder’s appeal.
      A notice of appeal must be filed within 30 days after the entry of the order or
judgment being appealed. OCGA § 5-6-38 (a). “Compliance with this statutory
deadline for filing a notice of appeal is an ‘absolute requirement’ to confer
jurisdiction on an appellate court.” Collier v. State, 307 Ga. 363, 371 (2) (834 SE2d
769) (2019) (citation omitted). As noted above, however, Wilder filed his notice of
appeal more than a year after the trial court’s order denying his motion for a new
trial.2 Accordingly, we are without jurisdiction to consider this appeal and it is hereby

      1
       Wilder filed his application in the Georgia Supreme Court, which transferred
the application to this Court.
      2
        Although Wilder captioned his application “Notice of out of time appeal,” it
does not appear that he moved in the trial court for an order allowing him to take an
out-of-time appeal. See Carr v. State, 281 Ga. 43, 44 (635 SE2d 767) (2006) (an
out-of-time appeal may not be sought directly from an appellate court; instead, a
motion seeking an out-of-time appeal must be filed in the trial court and the denial
of any such motion may be appealed).
DISMISSED.

             Court of Appeals of the State of Georgia
                    Clerk’s Office, Atlanta,____________________
                                              11/01/2021
                    I certify that the above is a true extract from
             the minutes of the Court of Appeals of Georgia.
                     Witness my signature and the seal of said court
             hereto affixed the day and year last above written.


                                                            , Clerk.